 

Exhibit 10.14

 

Execution Version

 

LETTER AGREEMENT

 

This letter agreement is made and entered into as of May 24, 2017 by and among
HRG Group, Inc., a Delaware corporation (“HRG”), FS Holdco II Ltd., a Delaware
corporation (“FS Holdco”), CF Corporation, a Cayman Islands exempted corporation
(“CF Corp”), FGL US Holdings Inc., a Delaware corporation and wholly owned
indirect subsidiary of CF Corp (“Parent”, together with HRG, FS Holdco and CF
Corp, the “Parties”).

 

WHEREAS, CF Corp and Parent are parties to the Agreement and Plan of Merger
dated as of May 24, 2017 (the “Merger Agreement”) by and among CF Corp, Parent,
FGL Merger Sub Inc., a Delaware corporation and wholly owned direct subsidiary
of Parent, and Fidelity & Guaranty Life, a Delaware corporation (the “Company”);

 

WHEREAS, FS Holdco, which is a wholly-owned subsidiary of HRG, holds in excess
of 80% of the issued and outstanding shares of common stock of the Company;

 

WHEREAS, upon the consummation of the Merger, the Company shall be a wholly
owned direct subsidiary of Parent; and

 

WHEREAS, it is the current intent of HRG and FS Holdco that FS Holdco will
exercise the Section 338 Election (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
herein, for good and valuable consideration (the receipt and sufficiency of
which is hereby acknowledged) and intending to be legally bound hereby, the
Parties agree, notwithstanding anything to the contrary in the Merger Agreement,
as follows:

 

1.           Definitions. Capitalized terms used, but not otherwise defined, in
this letter agreement shall have the meanings assigned to them in the Merger
Agreement.

 

2.           Tax Treatment. The Parties intend for the Merger to be treated as a
“qualified stock purchase” within the meaning of Section 338(d)(3) of the Code
(a “QSP”) of the Company as to which Parent is the “purchasing corporation”
within the meaning of Section 338(d)(1) of the Code. The Parties agree to report
the Merger consistent with such treatment for all applicable income Tax
reporting purposes, unless otherwise required by Applicable Law. The Parties
shall not take any action that could reasonably be expected to adversely affect
the ability to make (or validity of) any of the Section 338(h)(10) Elections
that are made in accordance with this letter agreement. Without limiting the
foregoing, Parent shall cause itself to be treated as a corporation for U.S.
federal income tax purposes at the time of the Closing.

 

 

 

 

3.           Section 338(h)(10) Elections. At the sole and exclusive election of
FS Holdco (the “Section 338 Election”), exercisable at any time prior to the
date that is 10 Business Days after the date on which the Allocation Statement
and the Additional Tax Benefit Amount or the Additional Tax Detriment Amount, as
the case may be, are finally determined pursuant to Section 4 (the “Final
Election Date”), Parent and FS Holdco shall (and Parent shall cause the Company
and each of its Subsidiaries to) (i) make a timely, effective and irrevocable
joint election under Section 338(h)(10) of the Code (and any corresponding
elections under state or local Tax law) with respect to the QSP of the Company
and with respect to the associated deemed QSP of each of the Company’s
Subsidiaries (including, for the avoidance of any doubt, the deemed QSP of
Fidelity & Guaranty Life Insurance Company (Iowa)) (each, a “Section 338(h)(10)
Election” and, collectively, the “Section 338(h)(10) Elections”), (ii) take any
action required to make (or establish the effectiveness of) the Section
338(h)(10) Elections, including signing any required tax forms and (iii) file
all income Tax returns in a manner consistent with the Section 338(h)(10)
Elections. HRG and FS Holdco hereby agree and undertake to co-operate and assist
in making the Section 338(h)(10) Elections, including signing any required tax
forms.

 

4.           Allocation Statement and Tax Amounts.

 

(a)Prior to Closing, the Parties shall cooperate and use commercially reasonable
efforts to determine (i) estimates of the amounts to be included in the
Allocation Statement and (ii) estimates of the Additional Tax Benefit Amount (if
any) and the Additional Tax Detriment Amount (if any). The out-of-pocket costs,
fees and expenses that the Parties incur in preparing the Allocation Statement,
the Additional Tax Benefit Amount (if any) and the Additional Tax Detriment
Amount (if any) shall be borne equally by Parent and FS Holdco.

 

(b)As soon as practical after the Closing (and in any event no later than 60
days after the Closing Date), Parent shall deliver to FS Holdco (i) a draft
Allocation Statement and (ii) an estimate of the Additional Tax Benefit Amount
(if any) and the Additional Tax Detriment Amount (if any), in each case together
with supporting materials.

 

 2 

 

 

(c)The allocations contained in the Allocation Statement and the estimates of
the Additional Tax Benefit Amount (if any) or the Additional Tax Detriment
Amount (if any) provided by the Parent pursuant to clause (b) above shall be
final and binding and deemed accepted by FS Holdco unless FS Holdco (within 20
days following receipt of the draft Allocation Statement and such estimates)
delivers to Parent a written statement setting forth its objections to the draft
Allocation Statement or the Additional Tax Benefit Amount or the Additional Tax
Detriment Amount, as the case may be (a “Dispute Notice”), which statement will
identify in reasonable detail those items to which FS Holdco objects (the
“Disputed Items”). If a Dispute Notice is delivered to Parent, Parent and FS
Holdco will negotiate in good faith to resolve the Disputed Items, but if they
fail to resolve such Disputed Items within 20 days of receipt of the Dispute
Notice by Parent, Parent and FS Holdco shall submit any unresolved Disputed
Items to Ernst & Young or such other independent nationally recognized
independent accounting firm (the “Accounting Referee”), chosen by, and mutually
and reasonably acceptable to, Parent and FS Holdco within 5 days of the date on
which the need to choose the Accounting Referee arises. FS Holdco and Parent
will instruct the Accounting Referee to make a final determination of the
Disputed Items and any such determination by the Accounting Referee shall be
final. The Accounting Referee shall resolve any Disputed Items within 20
business days after such Disputed Items (or as soon as practicable thereafter)
are submitted to it. FS Holdco and Parent will, if necessary, appropriately
revise the Allocation Statement proposed by Parent or the Additional Tax Benefit
Amount or the Additional Tax Detriment Amount, as the case may be, or both,
proposed by Parent in accordance with such final determination. The Allocation
Statement and the Additional Tax Benefit Amount or the Additional Tax Detriment
Amount, as the case may be, resulting therefrom will become final and binding on
FS Holdco and Parent on the date that the Accounting Referee delivers its final
resolution in writing to FS Holdco and Parent. The costs, fees and expenses of
the Accounting Referee shall be borne equally by Parent and FS Holdco.

 

(d)If the Section 338 Election is made, Parent and FS Holdco agree to act, and
shall cause their respective Subsidiaries to act, in accordance with the
Allocation Statement and the Additional Tax Benefit Amount or the Additional Tax
Detriment Amount, as the case may be, (as revised by the Accounting Referee, if
applicable), in the preparation, filing and audit of any Tax Return, unless
otherwise required by Applicable Law.

 

5.           Defined Terms.

 

(a)“Allocation Statement” shall mean a statement setting forth an allocation of
the ADSP and AGUB (as such terms are defined in Treasury Regulations Sections
1.338-4 and 1.338-5, taking into account Treasury Regulations Section 1.338-11)
of the assets of the Company and each of its Subsidiaries in accordance with the
Treasury regulations promulgated under Section 338(h)(10) of the Code.

 

(b)“Tax Benefit Payment Amount” shall mean the excess (if any) of the Additional
Tax Benefit Amount (if any) over $6 million.

 

(c)“Tax Detriment Payment Amount” shall mean the excess (if any) of the
Additional Tax Detriment Amount (if any) over $6 million.

 

 3 

 

 

(d)“Additional Tax Benefit Amount” and “Additional Tax Detriment Amount” (as the
case may be) shall mean the aggregate net decrease or net increase,
respectively, in the pre-closing taxes of the Company and its Subsidiaries by
reason of the Section 338(h)(10) Elections, which shall be calculated on a “with
and without basis” and determined by comparing (x) the aggregate amount of Taxes
imposed on or payable by the Company and each of its Subsidiaries for the
taxable period of each such entity that ends on the Closing Date, taking into
account the Section 338(h)(10) Elections, including without limitation the
transactions deemed to occur pursuant to Section 338 of the Code and the
Treasury Regulations thereunder, and any payment pursuant to this letter
agreement, to (y) the aggregate amount of such Taxes which would be imposed on
or payable by the Company and each of its Subsidiaries for the taxable period
(or portion thereof) of each such entity that ends on the Closing Date if no
Section 338(h)(10) Elections were made, in each case, reduced to take into
account any refunds resulting from any available carry back to prior periods of
any eligible items; provided that (A) if any relevant taxable year of the
Company or any of its Subsidiaries does not end on the Closing Date, such
taxable year shall be deemed to have ended on the Closing Date for purposes of
calculating the Additional Tax Benefit Amount and Additional Tax Detriment
Amount, including for purposes of determining refunds resulting from any
available carry back (which calculation shall be made on the basis of an interim
closing of the books method); (B) the calculation of the Additional Tax Benefit
Amount and Additional Tax Detriment Amount shall be made (i) on the basis of the
U.S. federal and applicable state income Tax laws as in effect on the Closing
Date and (ii) consistent with the most recent past practice of the Company and
its Subsidiaries in preparing its relevant income Tax returns, except as
required by Applicable Law; and (C) for the avoidance of doubt, no amount of Tax
includible on an income Tax Return of any consolidated, combined, unitary or
other Tax group of which HRG or any of its subsidiaries (other than the Company
and its Subsidiaries) is a member shall be considered a Tax imposed on or
payable by the Company or any of its Subsidiaries.

 

6.           Payment. In consideration for Parent making the Section 338(h)(10)
Elections, and subject to Section 2.04(f) of the Share Purchase Agreement dated
as of May 24, 2017 among CF Corp, HRG, Front Street Re (Delaware) Ltd., a
Delaware corporation, and the other parties thereto, if FS Holdco exercises the
Section 338 Election, (i) FS Holdco shall within ten (10) business days
thereafter pay to Parent US $30 million and (ii) within ten (10) business days
following the later of (x) FS Holdco’s exercise of the Section 338 Election and
(y) the final determination of the Allocation Statement and the Additional Tax
Benefit Amount or Additional Tax Detriment Amount, as the case may be, in
accordance with Section 4, (A) FS Holdco shall pay to Parent the Tax Detriment
Payment Amount, if any, and (B) Parent shall pay to FS Holdco the Tax Benefit
Payment Amount, if any. Notwithstanding the foregoing, if the Tax Benefit
Payment Amount exceeds US $30 million, Parent shall pay to FS Holdco US $30
million within such ten (10) business day period and Parent shall pay to FS
Holdco the remainder of the Tax Benefit Payment Amount within sixty (60) days
following the end of such ten (10) business day period. Payments pursuant to
this Section 6 shall be made by wire transfer of immediately available funds to
the bank account of the applicable recipient designated in writing by such
recipient.

 

 4 

 

 

7.           Section 338 Election Exercise Procedures. To exercise the Section
338 Elections, FS Holdco shall deliver a written notice of such exercise (the
“Exercise Notice”) to Parent on or before the Final Election Date at the address
set forth in paragraph 12 below. As promptly as reasonably practicable, but not
less than five Business Days following the payment described in Section 6(ii),
the Section 338(h)(10) Elections shall be filed.

 

8.           Cooperation. From and after the date hereof, each of CF Corp,
Parent, HRG and FS Holdco shall (and shall cause the Company and its
Subsidiaries to) (i) provide each other party hereto with such information as
may be reasonably requested by another party hereto that is relevant to the
determination of the Allocation Schedule, the Additional Tax Benefit Amount and
the Additional Tax Detriment Amount and (ii) make itself, its officers,
employees and representatives available for consultation with the other parties
hereto until the Allocation Statement, the Additional Tax Benefit Amount and the
Additional Tax Detriment Amount have been finalized in accordance with this
letter agreement.

 

9.           No Amendment to Merger Consideration. This letter agreement is not
intended to, and shall not, alter the Merger Consideration under the Merger
Agreement. Notwithstanding the foregoing, the Parties agree to report any
payments made pursuant to Section 6 as an adjustment to the Merger Consideration
payable to FS Holdco for all applicable income Tax reporting purposes, unless
otherwise required by Applicable Law.

 

 5 

 

 

10.         Access. From and after the Closing, each of CF Corp and Parent
shall, and shall cause the Company and its Subsidiaries to, prepare (consistent
with past practice) and provide HRG and FS Holdco, their respective successors
and permitted assigns and Affiliates of any of the foregoing (the “Designated
Entities”) and their respective Representatives as promptly as reasonably
practicable all such financial statements and other information and documents
relating to the Company and its Subsidiaries as may be reasonably requested by
the Designated Entities to the extent reasonably necessary for the purpose of
(i) the preparation and reporting, including review or audit, of financial
statements (including review or audit of internal control over financial
reporting, as applicable) of the Designated Entities, (ii) the preparation and
defending of Tax Returns and Tax reporting of the Designated Entities (including
preparation of information for entities included in a consolidated tax return of
HRG in a manner consistent with past practice), (iii) the preparation of
regulatory filings of the Designated Entities or interactions with regulators in
connection with such filings, (iv) the prosecution or defense of Actions with
third parties (excluding, for the avoidance of doubt, CF Corp or its Affiliates)
or (v) the preparation of offering documents and accountants’ comfort letters in
connection with the offering of securities by the Designated Entities; provided
that complying with any such request will not (a) unreasonably interfere with
the conduct of the business of the Company and its Subsidiaries, (b) violate
applicable Law or fiduciary duty or (c) waive or fail to preserve any applicable
privilege (including attorney-client privilege).  HRG shall bear all of the fees
and out-of-pocket costs and expenses of Parent, CF Corp and the Company, in each
case to the extent incurred in connection with the foregoing provisions of this
paragraph 10. From and after the Closing, each of CF Corp and Parent shall, and
shall cause the Company and its Subsidiaries to, maintain its or their
historical financial and Tax records in accordance with the record retention
policies in place as of the Closing. The Designated Entities not party hereto
shall be third party beneficiaries of this Section 10. HRG and FS Holdco shall,
and shall cause their Affiliates and Representatives to, keep confidential any
information obtained pursuant to this Section 10, except (A) as required by law,
rule (including of applicable stock exchanges) or regulation, including in
connection with the offering of securities by the Designated Entities (and the
preparation of comfort letters in connection therewith), (B) if such information
is already or becomes publicly available or (C) as needed in the preparation and
defense of Tax Returns; provided that the foregoing confidentiality provisions
shall only apply to the information specifically requested by the Designated
Entities and provided by CF Corp and shall not apply to any documents, filings
or other materials developed by the Designated Entities based upon or derived
from such information, pursuant to the activities set forth in sub-clauses (i)
to (v) of the first sentence of this paragraph 10.

 

11.         Further Assurances. From time to time, as and when requested by a
Party and at such requesting Party’s expense, the Party subject to such request
will execute and deliver, or cause to be executed and delivered, all such
documents and instruments and will take, or cause to be taken, all such further
or other actions as the requesting Party may reasonably deem necessary or
desirable to effectuate the agreements and understandings contemplated by this
letter agreement.

 

12.         Notices. Notices, demands and communications, in each case to the
respective Party, will be sent to the applicable address set forth below, unless
another address has been previously specified in writing:

 

Notices to Parent (c/o CF Corp) and CF Corp:

 

CF Corporation
1701 Village Center Circle
Las Vegas, Nevada 89134
Facsimile No.: 212-588-8713
E-mail: newton@cc.capital
Attention: Douglas Newton

 

Notices to FS Holdco (c/o HRG) and HRG:

 

HRG Group, Inc.
450 Park Avenue, 29th Floor

New York, New York 10022
Attention: Ehsan Zargar
E-mail: ezargar@HRGgroup.com

 

 6 

 

 

with a copy (which shall not constitute notice) to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: John H. Butler
Email: john.butler@davispolk.com

 

13.         Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this letter agreement shall be paid by the
party incurring such cost or expense.

 

14.         Counterparts. This letter agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

15.         Equitable Remedies. The Parties agree that irreparable damage would
occur if any provision of this letter agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this letter agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at law or in equity.

 

16.         Assignment. This agreement may not be assigned by any Party without
the express prior written consent of the other Parties; provided that FS Holdco
may assign its rights and obligations hereunder to any of its Affiliates;
provided further no assignment pursuant to the foregoing shall in any way
relieve FS Holdco from any of its liabilities under this letter agreement.

 

17.         Governing Law. This letter agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without regard to any principles of conflicts of law that may require the
application of the law of any other jurisdiction. The Parties hereby irrevocably
and unconditionally submit to the exclusive jurisdiction of the Delaware
Chancery Court (or, if such court shall not have jurisdiction, any federal court
located in the State of Delaware or other Delaware state court), and hereby
irrevocably consent to the jurisdiction of such courts in any such suit, action
or proceeding arising out of or relating to this agreement or the transactions
contemplated hereby and irrevocably waive to the fullest extent permitted by
law, any objection that each Party may now or hereafter have to the laying of
the venue of any such suit, action or proceeding in any such court or that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

 7 

 

 

18.         WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[Signature Page Follows.]

 

 8 

 

 

If the above correctly reflects our understanding and agreement with respect to
the foregoing matters, please so confirm by signing the enclosed copy of this
letter agreement in the space provided below.

 

 

Very truly yours,

 

FS HOLDCO II LTD.

      By: /s/ Ehsan Zargar     Name: Ehsan Zargar     Title: Executive Vice
President, Chief Operating Officer, General Counsel and Corporate Secretary

 

  HRG GROUP, INC.       By: /s/ Ehsan Zargar     Name: Ehsan Zargar     Title:
Executive Vice President, Chief Operating Officer, General Counsel and Corporate
Secretary

 

[Signature Page to 338 Letter]

 

 

 

 

Acknowledged and agreed as of the date first above written.

 

FGL US HOLDINGS INC.

      By: /s/ Menes O. Chee     Name: Menes O. Chee     Title: President and
Secretary  

 

CF CORPORATION       By: /s/ Chinh Chu     Name: Chinh Chu     Title:
Co-Executive Chairman  

 

[Signature Page to 338 Letter]

 

 

